DETAILED ACTION

Response to Amendment
The Amendment filed 12/17/2021 has been entered. Claims 1-6 and 8-21 remain pending in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 was filed on the filing date of the application on 7/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The limitations “rack-and-pinion mechanism” as recited in claims 1, 14 and 15 and “detent mechanism” as recited in claims 3-6 are not interpreted under 35 USC 112(f) as explained in the Office Action mailed 27 September 2021.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pomfret (US 3955277) in view of Grachan (US 2252628).
Regarding claim 1, Pomfret teaches a shaving blade assembly (Figures 1-3) comprising:
a plurality of parallel blades (60 and 62) including a first blade (60); and
a first mechanism (assembly of 30, 40 and 46) coupled to the first blade to actuate the first blade in a first direction orthogonal to a cutting edge of the first blade (col. 3 lines 36-52 and Figure 2-3).
Pomfret fails to teach that the mechanism is a rack-and-pinion mechanisms with a rack.
Grachan teaches a rack-and-pinion mechanisms (assembly of 10, 9, 15 and 16, see Figures 1-3) with a rack (16) coupled to the first blade to actuate the first blade in a first direction orthogonal to a cutting edge of the first blade (see Figure 3). 
Pomfret differs from the claimed device due to the first mechanism being a lever mechanism, whereas Grachan teaches a rack and pinion mechanisms. Both Pomfret and Grachan teach a mechanism for changing the cutting edge exposure rate. Such modification will achieve the predictable result of providing a movable blade, since both mechanism of Pomfret and Grachan are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the lever arrangement, as taught by Pomfret into the rack and pinion arrangement of Grachan for the purpose of providing a movable blade. The resulting device of modified Pomfret teaches the two rack and pinions system, as taught in Grachan (see Figure 1 of Grachan).
Regarding claim 8, modified Pomfret further teaches the cutting edge of the first blade extends from a first end of the first blade to a second end of the first blade (see Figure 1 of 
Regarding claim 9, modified Pomfret further teaches a pinion (as modified in claim 1, pinion 15 on the right in Figure 1 of Grachan) of the first rack-and-pinion mechanism and a pinion (as modified in claim 1, pinion 15 on the left in Figure 1 of Grachan) of the second rack-and-pinion mechanism are coupled in rotation by a rotary shaft (as modified in claim 1, shaft 8, see Figures 1-3 of Grachan). 
Regarding claim 10, modified Pomfret further teaches the first direction is inclined with respect to a plane defined by cutting edges of the plurality of blades (inclined to the left, see annotated Figure 2 of Pomfret).

    PNG
    media_image1.png
    413
    975
    media_image1.png
    Greyscale

Regarding claim 11, modified Pomfret teaches a releasable connector (70, for frictional connection) for connecting the shaving blade assembly to a razor handle (col. 4 lines 8-22 of Pomfret). 
Regarding claim 12, modified Pomfret teaches a razor comprising the shaving blade assembly according to claim 11 and a razor handle connected to the releasable connector of the shaving blade assembly (although not shown, Pomfret is considered to teach a handle is connected to the shaving blade assembly, col. 4 lines 8-22 of Pomfret).
Regarding claim 13, modified Pomfret further teaches a disposable razor comprising the shaving blade assembly according to claim 1 and an integrally formed razor handle (at least when the handle is connected the shaving blade assembly, the razor handle is considered as integrally formed, col. 4 lines 8-22 of Pomfret. Examiner notes that integrally formed does not imply the mean of monolithic).
Regarding claim 14, modified Pomfret further teaches a method for adjusting position of a first blade of the shaving blade assembly according to claim 1 in a first direction orthogonal to a cutting edge of the first blade, comprising a step of actuating the first blade in the first direction (M) through a rack-and-pinion mechanism with a rack coupled to the first blade (as modified in claim 1 with the rack-and-pinion mechanism, see Figures 1-3 of Grachan).
Regarding claim 15, Pomfret teaches a shaving blade assembly (see Figures 1-3) comprising:
a first blade (60); and
a first mechanism (assembly of 56, 30 and 40) directly or indirectly coupled to the first blade to actuate the first blade in a first direction orthogonal to a cutting edge of the first blade 
Pomfret fails to teach that the mechanism is a rack-and-pinion mechanisms with a rack.
Grachan teaches a rack-and-pinion mechanisms (assembly of 10, 9, 15 and 16, see Figures 1-3) with a rack (16) coupled to the first blade to actuate the first blade in a first direction orthogonal to a cutting edge of the first blade (see Figure 3). 
Pomfret differs from the claimed device due to the first mechanism being a level mechanism, whereas Grachan teaches a rack and pinion mechanisms. Both Pomfret and Grachan teach a mechanism for changing the cutting edge exposure rate. Such modification will achieve the predictable result of providing a movable blade, since both mechanism of Pomfret and Grachan are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the lever arrangement, as taught by Pomfret into the rack and pinion arrangement of Grachan for the purpose of providing a movable blade. The resulting device of modified Pomfret teaches the two rack and pinions system, as taught in Grachan (see Figure 1 of Grachan).
Regarding claim 16, modified Pomfret further teaches a second rack-and-pinion mechanism including a rack coupled to the second end of the first blade (as modified in claim 15, at least indirectly coupled to the second the end of the blade like applicant’s device, see Figures 1-3 of Grachan).
Regarding claim 17, modified Pomfret further teaches a pinion (as modified in claim 15, pinion 15 on the right in Figure 1 of Grachan) of the first rack-and-pinion mechanism and a pinion (as modified in claim 15, pinion 15 on the left in Figure 1 of Grachan) of the second rack-and-pinion mechanism are coupled in rotation by a rotary shaft (as modified in claim 15, shaft 8, see Figures 1-3 of Grachan). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pomfret (US 3955277) in view of Grachan (US 2252628) and in further view of Altanus (US 5253420).
Regarding claim 2, modified Pomfret further teaches the first blade is coupled to the rack (as modified in claim 1, the blade assembly of Pomfret is mounted with the rack and pinion mechanism of Grachan).
Modified Pomfret fails to teach resiliently coupled to the rack. 
Altanus teaches a blade assembly (assembly of 5 and 8) is resiliently coupled to the housing via a spring (12). 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Pomfret to add the spring with in the movable blade assembly, as taught by Altanus in order to allow the blade to have slight deflection during shaving and thus improve the process (col. 2 lines 6-47 of Altanus).

Claims 3-6 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pomfret (US 3955277) in view of Grachan (US 2252628) and in further view of Spanel (US 3855695). 
Regarding claim 3, modified Pomfret further teaches a knob (14) for rotating a pinion (as modified in claim 1, pinion 15, see Figure 1-3 of Grachan).
Modified Pomfret fails to teach a detent mechanism for releasably holding the first blade in at least one position along the first direction. 
Spanel teaches a rack and pinion mechanism (assembly of 24 and 36, see Figures 1-6) for a movable razor blade with a detent mechanism (assembly of 32 and 34) on the pinion for releasably holding the first blade (62) in at least one position along the first direction (see Figure 1-6).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Pomfret to add the detent mechanism to the pinion, as taught by Spanel, in order to prevent undesired movement with in the mechanism (col. 1 liens 63-71 of Spanel).
Regarding claim 4, modified Pomfret further teaches a housing (assembly of 2 and 8 of Pomfret), wherein the detent mechanism is arranged between the housing and the rack of the first rack-and-pinion mechanism (as modified in claim 3, the detent mechanism is in the housing, the detent mechanism 32/34 between the rack 24 and left portion of the housing, as shown in Figure 3 of Spanel).
Regarding claim 5, modified Pomfret further teaches a housing (assembly of 2 and 8 of Pomfret), wherein the detent mechanism is arranged between the housing and a pinion of the first rack-and-pinion mechanism (as modified in claim 3, the detent mechanism is in the housing, the detent mechanism 31/33 between the pinion 36 and bottom portion of the housing, as shown in Figure 2-3 of Spanel).
Regarding claim 6, modified Pomfret further teaches the pinion is coupled in rotation with a rotary shaft (shaft in 8, see Figure 1 of Grachan) and the detent mechanism is arranged between the housing and the rotary shaft (as modified in claim 3, the detent mechanism is in the housing, the detent mechanism 31/33 between the shaft 28 and top portion of the housing as shown in Figure 2-3 of Spanel).
Regarding claim 18, modified Pomfret further teaches a blade carrier (as modified in claim 3, 14 carrier) holding the plurality of parallel blades (holds blade 10 and 12, see Figures 2-3 of Pomfret), wherein the rack of the first rack-and-pinion mechanism is coupled to the blade carrier to actuate the blade carrier in the first direction (see annotated Figure 2 of Pomfret), wherein the first direction of the blade carrier is inclined with respect to a plane defined by cutting edges of the plurality of blades (see annotated Figure 2 of Pomfret).
Regarding claim 19, modified Pomfret further teaches a second rack-and-pinion mechanism, wherein the first rack-and-pinion mechanism is arranged at a first longitudinal end of the blade carrier, and the second rack-and-pinion mechanism at a second longitudinal end of the blade carrier (as modified in claim 1, see the two rack added, see Figures 1-3 of Grachan).
Regarding claim 20, modified Pomfret further teaches a housing (assembly of 2 and 8, see Figure 1 of Pomfret), wherein the blade carrier is movable within the housing (see Figure 2-3), wherein the rack of the first rack-and-pinion mechanism includes a first guiding surface (as modified in claim 1, see Figure 3 of Grachan), wherein the housing includes a second guiding surface engaging the first guiding surface (as modified in claim 1, surface of 10 engage surface of 6, see Figure 3 of Grachan), thereby guiding the blade carrier in the first direction (as modified in claim 1, see Figure 3 of Grachan).
Regarding claim 21, modified Pomfret further teaches the pinion of the first rack-and-pinion mechanism and the pinion of the second rack-and-pinion mechanism are coupled together in rotation by a rotary shaft, and the rotary shaft longitudinally extends through the blade carrier (as modified in claim 1, see Figure 3 of Grachan).

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, under the KSR Rationale B, both Pomfret and Grachan teaches a blade exposure adjustment mechanism, both device moves the cutting edge closer to the edge of the device. Pomfret differs from the claimed device due to the first mechanism being a lever mechanism, whereas Grachan teaches a rack and pinion mechanisms. Both Pomfret and Grachan teach a mechanism for changing the cutting edge exposure rate. Such modification will achieve the predictable result of providing a movable blade, since both mechanism of Pomfret and Grachan are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it .
	Furthermore, in response to that the structure of Pomfret and Grachan are not physically combinable. Examiner notes that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). Therefore one of ordinary skill in the can work out a combination device that included the rack and pinion structure of Grachan in the razor device of Pomfret.  
In response to applicant’s argument cited references fails to teach claim 18. Examiner notes that new interpretations of the claims listed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/24/2022